United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 23, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 02-41657
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ELPIDIA REYES; MARIA SAENZ,

                                      Defendants-Appellants.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. B-02-CR-331
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Elpidia Reyes and Maria Saenz appeal from their convictions

and sentences following a jury trial for conspiracy to possess

with intent to distribute (count one) and possession with intent

to distribute (count two) more than 500 grams of cocaine, in

violation of 21 U.S.C. §§ 841, 846.    Finding no reversible error,

we affirm.

     Saenz argues that the evidence was insufficient to support

her conviction because, although she was charged with offenses

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41657
                                  -2-

involving more than 500 grams of cocaine, a DEA lab analysis of

the substance seized showed a net weight of 493.2 grams and a

pure drug amount of 399.4 grams.    Saenz stipulated at trial that

the amount of drugs at issue was 566 grams.   After reviewing the

record, we conclude that the evidence was sufficient.    See

Jackson v. Virginia, 443 U.S. 307, 319 (1979); United States v.

Jaramillo, 42 F.3d 920, 923 (5th Cir. 1995); see also United

States v. Branch, 46 F.3d 440, 442 (5th Cir. 1995).

     Saenz next argues that her trial counsel rendered

ineffective assistance by stipulating to a drug quantity in

excess of 500 grams.   We decline to reach the merits of Saenz's

argument on direct appeal.    See United States v. Navejar, 963
F.2d 732, 735 (5th Cir. 1992); United States v. Bounds, 943 F.2d
541, 544 (5th Cir. 1991).

     Saenz argues that the district court erroneously determined

her base offense level without reference to the 399.4-gram weight

of the pure drugs.   Saenz did not make this argument to the

district court, and we conclude that there was no plain error in

the district court's calculation of the base offense level.       See

U.S.S.G. § 2D1.1(c), Note (A) & comment. (n.1): United States v.

Medina-Anicacio, 325 F.3d 638, 643 (5th Cir. 2003).

     Finally, Saenz argues that the district court erroneously

imposed a supervised release term of four years instead of three

years.   The district court determined for sentencing purposes

that the amount of cocaine at issue was 493 grams, which is less
                           No. 02-41657
                                -3-

than the 500 grams necessary for a four-year term of supervised

release under 21 U.S.C. § 841(b)(1)(B).    The Government concedes

that Saenz should have been sentenced to three years of

supervised release.   Therefore, we modify the district court's

judgment to reflect a three-year supervised release term and

affirm the judgment as modified.     See United States v. Cooper,

274 F.3d 230, 244 (5th Cir. 2001); United States v. Doggett, 230
F.3d 160, 165 n.2 (5th Cir. 2000).

     Reyes argues that the district court erroneously admitted

evidence under FED. R. EVID. 404(b) of an extraneous conviction

imposed upon her for possession of marijuana that occurred two

weeks after the events charged in the indictment in this case.

She further argues that the district court failed to make the

required probative-value-versus-prejudicial-effect analysis on

the record.   We conclude that the district court did not abuse

its discretion by admitting the extraneous offense evidence.        See

United States v. Bermea, 30 F.3d 1539, 1561 (5th Cir. 1994);

United States v. Roberts, 619 F.2d 379, 383 (5th Cir. 1980);

United States v. Beechum, 582 F.2d 898, 911 (1978)(en banc).

Because Reyes did not request that the district court make the

probative value/prejudice analysis, the district court was not

required to make the analysis on the record.     United States v.

Alarcon, 261 F.3d 416, 424 (5th Cir. 2001).

     The district court's judgment as to Saenz is AFFIRMED AS

MODIFIED.   The district court's judgment as to Reyes is AFFIRMED.